Exhibit 10.32

Execution Version

“[*]” = confidential portions of this document that have been omitted and have
been

separately filed with the Securities and Exchange Commission pursuant to an

application for confidential treatment under Rule 24b-2 under the Securities
Exchange

Act of 1934, as amended.

AMENDED AND RESTATED MARKETING AGREEMENT

THIS AMENDED AND RESTATED MARKETING AGREEMENT (this “Agreement”) effective as of
January 1, 2014, (the “Effective Date”) by and between INTEROCEANIC CORPORATION,
a New York corporation (“IOC”), and RENTECH NITROGEN PASADENA, LLC, a Delaware
limited liability company (“RNP”).

W I T N E S S E T H:

WHEREAS, this Agreement amends and restates in its entirety, effective as of the
Effective Date, that certain Marketing Agreement by and between IOC and Agrifos
Fertilizer, LLC, RNP’s predecessor in interest, dated as of March 22, 2011
(“Original Agreement”); and

WHEREAS, RNP currently plans to produce approximately 700,000 short tons per
year of granular ammonium sulfate (the “Product”) at its plant in Pasadena,
Texas (the “Plant”); and

WHEREAS, IOC is a marketer and trader of fertilizer; and

WHEREAS, RNP and IOC desire to enter into a commercial arrangement whereby IOC
will have the exclusive right and obligation to market all of the Product
manufactured by RNP at the Plant for sale worldwide, subject to the terms and
conditions set forth below; and

NOW, THEREFORE, based on such premises, and for certain good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and in
reliance on the representations, warranties and covenants set forth herein, the
parties hereto hereby agree as follows:

1. Product.

1.1 Volume. During the term of this Agreement, and subject to the terms and
conditions set forth herein, IOC shall market and sell all Product manufactured
by RNP at the Plant. For purposes of this Agreement, all short tons of Product
manufactured by RNP at the Plant and so marketed and sold by IOC shall, after
delivery to IOC, be referred to as the “Subject Tons”. As used in this
Agreement, “short ton” and “ton” each equals 2,000 pounds.



--------------------------------------------------------------------------------

1.2 Efforts. IOC shall use commercially reasonable efforts to market the Subject
Tons so as to obtain the most advantageous Pasadena net back price for such
Subject Tons FOB the Plant. The parties shall meet to agree on a prevailing
reference price (the “Prevailing Reference Price”) for such sales, with each
party offering in advance of the meeting their calculation of the prevailing
reference price (Pasadena FOB) (each a “Proposed Prevailing Reference Price”)
that shall be used for mutually agreeing upon a Prevailing Reference Price. To
the extent that the parties are unable to agree on a Prevailing Market Price,
IOC shall not agree to sales of the Product below RNP’s Proposed Prevailing
Reference Price unless it has (i) supplied RNP with the price, the estimated
Logistics Expenses, the estimated Financing Expenses (as defined in
Section 4.2), and any other information requested by RNP and (ii) obtained RNP’s
written consent authorizing such sale. RNP shall have two (2) business days
after receipt of all information necessary to evaluate the proposed shipment to
respond to IOC’s request. If RNP determines in its sole discretion to reject a
sale below RNP’s Proposed Prevailing Reference Price, IOC shall not make such
shipment and RNP shall have the right to sell such Product to third parties
pursuant to the provisions of Section 1.4(b). If RNP fails to respond within
such two (2) business day period, IOC’s request shall be deemed approved. As
used in this Agreement, “commercially reasonable efforts” shall mean with
respect to a given goal, the efforts that a reasonable person, charged with the
obligation and acting in good faith, as judged by the standards of the
applicable business community, would use so as to achieve that goal as
expeditiously as possible and consistent with such person’s past commercial
practices. Such efforts would be consistent with such person’s practices in
achieving similar goals on its own behalf and taking advantage of all of its
marketing and distribution channels in a relevant territory.

1.3 Worldwide Marketing Rights; Exclusivity. RNP hereby grants IOC an exclusive
right to market and sell the Product on an exclusive, worldwide basis. Except as
expressly set forth below in Section 11 below, IOC hereby agrees that, in
exchange for being granted the exclusive right to market and sell the Product
manufactured at the Plant on an exclusive, worldwide basis, it shall not market
nor sell ammonium sulfate of any grade from any other source.

IOC shall be granted a right of first offer to market additional ammonium
sulfate produced by plants RNP may acquire or construct under a separate
marketing agreement, unless such plants acquired by RNP have existing marketing
or distribution commitments. Such offer must be made in writing by IOC to RNP
within 15 business days of RNP notifying IOC of the new plant and providing
details regarding product quantity, quality and location. RNP may, at its sole
discretion, accept, counter or reject the IOC offer. Failure by IOC to provide
an offer within the 15 business day period described above indicates IOC is not
interested in entering into a marketing agreement with respect to the new plant,
and satisfies RNP’s obligation under this paragraph in full.



--------------------------------------------------------------------------------

1.4 Delivery Forecasts.

(a) IOC shall have responsibility for marketing the full output of Product
generated by the Plant. At least thirty (30) days before the start of each
calendar year (or any stub period within the term of this Agreement), RNP shall
provide IOC with a non-binding, estimated production schedule of the “Annual
Volume” of Product for the following calendar year (or such stub period) (the
“Annual Production Schedule”) and with a non-binding, estimated production
schedule of the “Monthly Volume” of Product for each calendar month during the
following calendar year (or such stub period) (the “Monthly Production
Schedule”). On or before the first business day of each calendar month, RNP
shall provide IOC with an updated, Monthly Production Schedule, taking into
account the Shipping Schedule provided by IOC (defined in subparagraph
(b) below). The Monthly Production Schedule shall reflect any planned plant
turnarounds or expansion of production. Notice of planned plant turnarounds
shall be provided in advance. The Annual Production Schedule and the Monthly
Production Schedule are for planning purposes only and shall not increase or
decrease the parties’ respective obligations as to Product under Section 1.1 of
this Agreement.

(b) IOC shall provide RNP with a good-faith, estimated written shipping schedule
of IOC’s requirements of Product for each calendar month, taking into account
RNP’s Annual Production Schedule and the Monthly Production Schedule (the
“Shipping Schedule”), at least five (5) business days before the beginning of
such month. RNP shall use commercially reasonable efforts to deliver the Product
to IOC in an amount consistent with the Shipping Schedule. RNP does not
guarantee to deliver a minimum volume of Product to IOC; provided, however, that
if RNP fails to deliver 250,000 short tons (the “Planned Minimum Volume”)
measured over a calendar year, which Planned Minimum Volume shall be reduced due
to (i) the unavailability of any necessary transportation or other distribution
equipment or services, (ii) a failure of IOC to accept Product, or (ii) an event
of force majeure, then, pursuant to Section 4.2 below, RNP shall reimburse IOC
for any Logistics Expenses (as defined below) incurred by IOC for under-utilized
Logistics Commitments (as defined below) in such calendar year. RNP shall
provide written notice to IOC of any shut down of the Plant which is expected to
last for a period greater than thirty days and the expected duration of such
shutdown. In the event of such a shutdown that is not attributable to force
majeure, then RNP shall reimburse IOC from the date of such shutdown for its
documented, minimum fixed costs which IOC estimates at $125,000 per month;
provided that such reimbursement shall not exceed $250,000.00 without the
written consent of RNP. If (i) IOC fails to accept delivery of Product for five
(5) days or more or (ii) RNP rejects a request from IOC to sell the Product
below RNP’s Proposed Prevailing Reference Price pursuant to Section 1.2, then
RNP shall have the right to market the Product to a third party until such time
as IOC has resumed purchasing the Product or the parties have agreed on a
Prevailing Reference Price. RNP shall have the right to complete any sales that
RNP has arranged prior to the date IOC has resumed purchasing the Product.

1.5 Loading. IOC shall be responsible for the supply and coordination of rail
cars, trucks, vessels and barges moving to and from the Plant. RNP shall be
responsible for the direct ordering and scheduling of rail cars moving to and
from the Plant with the appropriate railroads. RNP shall load Product onto such
distribution equipment promptly upon arrival of the distribution equipment, in a
manner reasonably consistent with the Shipping Schedule. IOC shall give RNP
reasonable advanced notice of the estimated arrival of distribution equipment.

 

3



--------------------------------------------------------------------------------

1.6 Weight. RNP shall weigh the rail cars and trucks using a certified scale
and, with respect to vessels and barges, a draft survey, to determine the weight
of Subject Tons to be specified on each bill of lading. RNP shall determine the
weight and assay of the Subject Tons delivered hereunder. RNP’s bill of lading
weights and measurements of assay shall govern settlement, unless proven to be
in manifest error. In the event of a dispute, both parties shall accept an
independent determination of weight and chemical analysis by a recognized
surveyor or laboratory familiar with the properties of the Product.

2. Term. Subject to termination in accordance with the provisions of Section 15,
the term of the Agreement shall run from January 1, 2014 (the “Effective Date”)
to December 31, 2016, and shall automatically renew annually for an additional
12-month period unless either party shall notify the other at least 210 days
prior to the end of the initial term or any subsequent term that this Agreement
will not be renewed. Upon the Effective Date, the Original Agreement shall
terminate; provided that any obligations under the Original Agreement incurred
prior to the Effective Date shall survive the termination until the time such
liability or obligation has been satisfied or otherwise discharged.

3. Specifications; Warranty. All Subject Tons shall conform substantially to the
specifications set forth on Annex A, attached hereto and incorporated herein by
reference. IOC shall hold RNP harmless for defects caused by events that occur
after delivery. RNP shall, if it determines that the Product does not conform to
the foregoing warranty, replace the nonconforming Product. IOC shall cooperate
with RNP in connection with replacing any nonconforming product and with the
return, or disposal, at RNP’s instructions and at RNP’s expense, of any such
nonconforming Subject Tons. RNP MAKES NO OTHER WARRANTY, EXPRESS OR IMPLIED, OF
OR WITH RESPECT TO THE SUBJECT TONS OR THE PERFORMANCE THEREOF, INCLUDING,
WITHOUT LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND ALL SUCH WARRANTIES ARE HEREBY EXPRESSLY EXCLUDED.

4. Compensation.

4.1 Fees. For the services provided by IOC under this Agreement, IOC shall
receive a fee of [*] per short ton for all Subject Tons (the “Base Fee”);
provided that the Base Fees shall not exceed [*] in any calendar year or pro
rata portion thereof.

4.2 Logistics Commitments and Expenses. With the prior approval of RNP, IOC may
make contractual commitments for warehouse space, insurance and transportation
capacity to optimize marketing the Planned Minimum Volume (“Logistics
Commitments”). Reasonable, documented out-of-pocket expenses incurred by IOC for
any Logistics Commitments (“Logistics Expenses”) shall be allocated to the
Subject Tons as appropriate. In the event that IOC uses such Logistics
Commitments for products other than the Subject Tons, then the related Logistics
Expenses would be allocated pro rata by volume (i.e. the same unit rate would
apply to the Subject Tons as the other products for a given shared logistics
service).

4.3 Monthly Reconciliation. IOC will provide RNP a monthly reconciliation
detailing all transactions for the preceding month on or about the 5th business
day of the following month. Such reconciliation shall include documentation
necessary to support IOC’s calculation of the Logistics Expenses and Financing
Expenses (defined in Paragraph 4.4) in reasonable detail, plus any additional
documentation that RNP may reasonably request. Failure by IOC to respond to a
RNP request within ten (10) business days shall constitute a default by IOC
under Paragraph 15.1.5.

 

4



--------------------------------------------------------------------------------

4.4 Financing Expenses. The parties agree that in order for IOC to carry out its
obligations hereunder, IOC is authorized to incur reasonably documented
out-of-pocket financing costs for carrying accounts receivable from customers
that purchased Subject Tons from IOC (net of amounts owed by IOC to RNP
hereunder) and inventory of Subject Tons owned by IOC (the “Financing
Expenses”).

4.5 Audit Rights. Either party may audit the determination and allocation of the
items identified in Sections 4.1, 4.2 and 4.4 above.

5. Purchase; Title and Risk of Loss. IOC shall purchase the Product to be
marketed FOB Pasadena at the Net FOB Price (defined below) upon delivery of
Product. Delivery of Product shall occur, and the ownership of, and legal title
to, the Product, and all risks of loss of or damage to the Product, shall pass
from RNP to IOC (and such Product shall become Subject Tons), with respect to
vessels and barges, at the point and at such time as the Product enters the
vessel or barge, and, with respect to rail cars, and trucks or trailers, at the
point and at such time as the Product leaves RNP’s plant gate for transportation
to IOC’s destinations and, with respect to Product that is held by RNP in RNP’s
warehouse, at the time RNP delivers to IOC a warehouse receipt. In the event
that IOC purchases Product that is held in RNP’s warehouse, (i) RNP shall issue
IOC a warehouse receipt, (ii) such Product/Subject Tons shall be identified as
property of IOC and segregated from other Product in the RNP warehouse, and
(iii) IOC would be added by RNP as an additional insured with respect to such
Product/Subject Tons under RNP’s property insurance policy.

6. Invoices.

6.1. Form and Content; Invoiced Price. The invoices shall be in writing or an
equivalent electronic data interchange message, and the invoice amounts shall be
stated in currency of the United States. For any Subject Tons purchased by IOC
hereunder, the price invoiced by RNP would be equal to: (A) IOC’s final actual
sales price paid by its customer for Subject Tons contained in such shipment,
less (B) (i) the Logistics Expenses for such shipment, (ii) the Financing
Expenses for such shipment, and (iii) the Base Fee for such shipment (the “Net
FOB Price”). In the event that the Net FOB Price cannot be determined for a
given quantity of Subject Tons at the time such invoice is issued (e.g., the
Product has been delivered but is in storage), then RNP shall invoice IOC based
on a mutually agreed upon price not to be less than it to 2/3 of an estimated
Net FOB Price, subject to final adjustment when the actual Net FOB Price can be
determined, and such adjustment shall be reflected in the next invoice.

6.2. Payment. IOC shall pay amounts owed to RNP, subject to any manifest error,
in currency of the United States, transmitted by electronic funds transfer in a
format specified by RNP, within four (4) business days from delivery of an
invoice.

 

5



--------------------------------------------------------------------------------

7. Termination for Non-Performance. Notwithstanding anything to the contrary set
forth in this Agreement, if IOC fails to accept delivery of ninety percent
(90%) of the Monthly Volume of Product measured on a quarterly basis (the
“Minimum Volume”), then RNP may terminate the Agreement by providing IOC with
thirty (30) days prior written notice. Notwithstanding anything to the contrary,
if IOC has not purchased the Minimum Volume due to (i) RNP’s rejection of a
request from IOC pursuant to Section 1.2 that was within ten percent (10%) or
less of RNP’s Proposed Prevailing Reference Price or (ii) if RNP makes third
party sales pursuant to Section 1.4(b) that are below RNP’s Proposed Prevailing
Reference Price, then this Section 7 shall not apply.

8. Assessments. RNP shall be responsible for and pay when due, except when
contested in good faith, any and all assessments, charges, duties, fees, taxes
and other costs (collectively “Assessments”) now or hereafter imposed by the
government or any governmental authority of the United States or any state,
county, municipality or other subdivision thereof on or with respect to the
Product prior to the transfer of title under Section 5 of this Agreement, and
(b) IOC shall be responsible for and pay when due, except when contested in good
faith, any and all Assessments, now or hereafter imposed by the government or
any governmental authority of the United States or any state, county,
municipality or other subdivision thereof, on or with respect to Subject Tons,
or the transportation thereof, at the time of or after the transfer of title
under Section 5 of this Agreement.

9. Representations and Warranties of RNP. RNP represents and warrants to IOC as
follows:

9.1. Existence. RNP is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is
duly authorized to conduct business in the State of Texas.

9.2. Authority. RNP has full authority and power to transact the business in
which it is engaged, own and operate its properties, assets and rights, execute
and deliver this Agreement, and perform its obligations hereunder.

9.3. Authorization. RNP has taken all actions necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder.

9.4. Enforceability. This Agreement has been executed and delivered by a duly
authorized officer of RNP, constitutes the legal, valid and binding obligation
of RNP, and is enforceable against RNP in accordance with its terms.

9.5. Specifications. Subject to Section 3, all Subject Tons sold and purchased
hereunder, when delivered to IOC will meet the Specifications.

10. Representations and Warranties of IOC. IOC represents and warrants to RNP as
follows:

10.1. Existence. IOC is a corporation duly organized, validly existing and in
good standing under the laws of the State of New York.

 

6



--------------------------------------------------------------------------------

10.2. Authority. IOC has full corporate authority and power to transact the
business in which it is engaged, own and operate its properties, assets and
rights, execute and deliver this Agreement, and perform its obligations
hereunder.

10.3. Authorization. IOC has taken all corporate actions necessary to authorize
the execution and delivery of this Agreement and the performance of its
obligations hereunder.

10.4. Enforceability. This Agreement has been executed and delivered by a duly
authorized officer of IOC, constitutes the legal, valid and binding obligation
of IOC, and is enforceable against IOC in accordance with its terms.

10.5. Known Characteristics. IOC is familiar with the characteristics, qualities
and potentialities of the Product. IOC agrees to: (a) review and retain product
safety information supplied by RNP, adopt and follow safe handling, storage,
transportation, use and disposal practices with respect to Product, including,
but not limited to those required by federal, state and local statutes, rules,
regulations or ordinances; (b) make all reasonable efforts to ensure that
Product is sold or provided to persons who or entities that can and will
properly handle, use, store, transport and dispose of it; and (c) share
appropriate safety, health and environmental information with employees,
customers and contractors involved in the handling or distribution of Product.

11. Force Majeure. If either party hereto is rendered unable by force majeure to
perform its obligations under this Agreement, then upon such party notifying the
other party of such force majeure, the notifying party shall not be liable to
the other party for any failure or delay in its performance hereunder (except
for the payment with respect to the Subject Tons previously delivered hereunder)
to the extent that the failure or delay is due to such force majeure. For the
purposes hereof, the term “force majeure” includes, without limitation, war
whether declared or undeclared; fire, flood, lightning, earthquake, storm, or
any act of God; strikes, lockouts, or other labor difficulties or disruptions;
civil disturbances, riots or sabotage; accidents, explosions, breakages,
freezing or partial or entire failure of machines, equipment, pipelines or other
property; inoperability of railroads or other third party distribution equipment
essential to the transportation of the Product; any official order, directive or
industry-wide request or suggestion by any government or governmental authority
which, in the reasonable judgment of the party affected, makes it necessary to
cease or reduce production; any inability to secure necessary fuel, power,
equipment, transportation, or raw materials, including the inability to secure
such items by reason of allocations promulgated by any government or
governmental authority; or any other contingency, whether similar or dissimilar
to the foregoing, beyond the reasonable control of the affected party which
interferes with continued performance hereunder. Performance under this
Agreement shall be suspended during the period of any such force majeure event
to the extent made necessary thereby. Any force majeure event shall, so far as
reasonably possible, be remedied with all reasonable dispatch, provided that the
settlement of strikes, lockouts, industrial disputes or disturbances shall be
entirely within the discretion of the affected party. Performance under this
Agreement shall resume to the extent made possible by the end or amelioration of
the force majeure event. During any force majeure event impacting the
performance of IOC’s obligations hereunder, RNP shall have the right to allocate
its available supply of Product to third parties. If RNP is prevented from
supplying the Product by reason of a force majeure event for more than thirty
(30) days, then IOC will have the right to make other arrangements to acquire
Product to satisfy its commitments to third parties until RNP is capable of
supplying the Subject Tons. If during a force majeure hereunder, customers of
IOC are affected by a force majeure event and unable to accept deliver of
Product, then IOC would be excused from payment of the Net FOB Price until such
time as the Product can be resold by IOC in a timely manner and payment for such
Subject Tons at the Net FOB Price would then be due and payable.

 

7



--------------------------------------------------------------------------------

12. Confidentiality. Neither RNP nor IOC shall reveal the terms of this
Agreement to any third party, excluding affiliates, auditors and attorneys,
except with the written permission of the other party, or as required to be
disclosed by applicable law. Further, each party shall maintain as confidential
and not disclose to third parties any business, technical, proprietary or other
similar information (including, without limitation, production cost, pricing
information and data, customer and sales information) of the other party
received or acquired in the course of entering into or performing this Agreement
or the exercise of any rights or remedies hereunder. The forgoing obligations
shall survive the termination, expiration or cancellation of this Agreement for
a period of two (2) years. These confidentiality obligations shall not apply to
information which (i) is required to be disclosed by law; (ii) is disclosed in
connection with mediation or other legal proceedings concerning this Agreement;
or (iii) is received from a third party not under an obligation of
confidentiality with respect to such information.

13. Indemnification. RNP shall defend, indemnify and hold harmless IOC from and
against all liability, loss, costs, damages, expenses, judgments and other
liabilities (including, without limitation, reasonable legal fees and expenses
and court costs) incurred as the result of any third-party claim, action, suit
or other legal proceeding (collectively, “Losses”) which result from the failure
of the Subject Tons to comply with the Specifications but only to the extent
that such failure is not caused by IOC, its affiliates, successors or assigns.
IOC shall defend, indemnify and hold harmless RNP from and against all Losses
that result from the failure of the Subject Tons to comply with the
Specifications as the result of the action or inaction of IOC. In no event shall
either party be liable to the other party for consequential, special, punitive
or exemplary damages. The indemnity obligations set forth in this Section 13
shall survive the termination or expiration of this Agreement for a period of
one year.

14. Dispute Resolution. Prior to initiating any legal or other action or
proceeding against the other, the parties shall attempt in good faith to resolve
any controversy or claim arising from or relating to this Agreement promptly by
negotiations between the respective Presidents of the parties. The disputing
party shall give the other party written notice of the dispute. Within twenty
(20) days after receipt of such notice, the receiving party shall submit a
written response to the other party. The notice and response shall include a
statement of each party’s position and arguments supporting its position. The
Presidents shall meet at a mutually acceptable time and place within thirty
(30) days after the date of the disputing party’s notice and thereafter as often
as they reasonably deem necessary to exchange relevant information and to
attempt to resolve the dispute. If the matter has not been resolved through
negotiation within sixty (60) days after the date of the disputing party’s
notice, or if either party will not meet with the other party within thirty
(30) days after the date of the disputing party’s notice, then either party may
take such action or inaction as it deems appropriate. All deadlines specified in
this Section 14 may be extended by the mutual agreement of the parties.

 

8



--------------------------------------------------------------------------------

15. Termination.

15.1. Grounds for Termination. This Agreement and the interests, rights and
obligations of RNP and IOC hereunder may be terminated in the following manners
and for the indicated reasons:

15.1.1. by RNP and IOC in a written agreement executed and delivered by said
parties, with the termination of this Agreement to be effective as of the date
set forth therein;

15.1.2. by RNP pursuant to 180 days written notice given to IOC; provided that
such termination may not occur prior to January 1, 2016;

15.1.3. by IOC, pursuant to 180 days written notice given to RNP;

15.1.4. by RNP or IOC, upon written notice given to the other party, if the
other party (a) voluntarily files a petition, or allows the filing of an
involuntary petition, under any federal, state or other bankruptcy,
reorganization, arrangement, insolvency or other similar statute or regulation,
which remains undismissed, unvacated or unstayed for a total of 60 days after
the filing thereof, (b) has a trustee, receiver or liquidator voluntarily or
involuntarily appointed for all or any substantial part of its business or
assets, which remains undisrnissed, unvacated or unstayed for a total of 60 days
after the appointment thereof; (c) voluntarily commences dissolution, or allows
the commencement of an involuntary dissolution proceeding, under any federal,
state or other dissolution, liquidation, winding-up or other similar statute or
regulation, which remains undismissed, unvacated or unstayed for a total of 60
days after the commencement thereof; or (d) makes a general assignment for the
benefit of creditors; in each such case with the termination of this Agreement
to be effective as of the date set forth in the termination notice;

15.1.5 by RNP or IOC, pursuant to a notice given to the other party, if the
other party breaches any material covenant or fails to perform any material
obligation set forth in this Agreement and such breach is not waived by the
terminating party or cured by the breaching party within 30 days after the
breaching party is notified of such breach by the terminating party or
otherwise, with the termination of this Agreement to be effective as of the date
set forth in the termination notice.

15.2. Effects of Termination. If this Agreement is terminated as provided in
Sections 15.l.l or 15.1.3, the fact of such termination shall not create any
liability on the part of RNP or IOC. If this Agreement is terminated by RNP
under Section 15.1.2, then RNP shall reimburse IOC for any out-of-pocket costs
incurred by IOC for under-utilized Logistics Commitments. If this Agreement is
terminated as provided in Sections 15.1.4 or 15.1.5, such termination shall not
prejudice, and the parties shall continue to be entitled to pursue, any and all
other available claims, rights and remedies that they may have against each
other under this Agreement, or at law or in equity.

16. Miscellaneous Provisions.

16.1. Independent Contractors. The parties hereto are independent contractors,
and nothing contained herein shall be construed as appointing either party an
agent or representative of the other party.

 

9



--------------------------------------------------------------------------------

16.2. Notices and Other Communications. Any notice or other communication in
respect of this Agreement may be given in any manner set forth below to the
addresses or numbers or in accordance with the e-mail or electronic messaging
system details provided in or pursuant to this Agreement with respect to the
receiving party (the “recipient”) and will be deemed effective as indicated:

(i) if in writing and delivered in person or by courier, on the date it is
delivered;

(ii) if sent by facsimile transmission, on the date that transmission is
received in legible form (it being agreed that the burden of proving receipt
will be on the sender and will not be met by a transmission report generated by
the sender’s facsimile machine);

(iii) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted;

(iv) if sent by electronic messaging system, on the date that electronic message
is received; or

(v) if sent by e-mail, on the date that e-mail is delivered.

 

        If to RNP, then to:    Rentech Nitrogen Pasadena, LLC    2001 Jackson
Road    Pasadena, TX 77506    Attn.: Marc Wallis, Senior Vice President of Sales
   Phone No.: (314)270-3499    Facsimile No.: (314) 843-6092    Email:
mwallis@rnp.net

 

        If to IOC, then to:    Interoceanic Corporation    500 Executive Blvd.
   Ossining, NY 10562    Attn: Elio Mazzella, Sr.    Phone No.: (914) 762-7800
   Facsimile No.: (914) 762-8001    Email: e.mazzella@ioccorp.com

Either party may by notice to the other change the address, telephone number,
facsimile number or e-mail or electronic messaging system details at which
notices or other communications are to be given to it.

 

10



--------------------------------------------------------------------------------

16.3. Entire Agreement. This Agreement including specifically identified
attached Annexes constitutes the full understanding of the parties, a complete
allocation of risks between them, and a complete and exclusive statement of the
terms and conditions of their agreement relating to the subject matter hereof
and supersedes any and all prior negotiations, understandings and agreements,
whether written or oral, between the parties with respect thereto. Except as
otherwise specifically provided in this Agreement, no term, condition, usage of
trade, course of dealing or performance, understanding or agreement purporting
to modify, vary, explain or supplement the provisions of this Agreement shall be
effective or binding on the parties, unless the same hereafter is effected in
accordance with Section 16.4. For the avoidance of doubt, it is the intent of
the parties that the Original Agreement shall terminate effective as of the
Effective Date; provided that the terms and conditions contained in the Original
Agreement shall apply to any sales.

16.4. Amendments. This Agreement may be altered, modified, amended or changed
(other than any waiver of any provision hereof which shall be effective only if
made in accordance with Section 16.5) but only by a written agreement executed
and delivered by both parties.

16.5. Waivers. No waiver by either party of any breach of the covenants set
forth herein or any claim, right or remedy provided for hereunder and no course
of dealing shall be deemed a waiver of the same or any other breach, claim,
right or remedy, unless such waiver is in writing and is signed by the party
sought to be bound. The failure of a party to assert or exercise any claim,
right or remedy shall not be deemed a waiver of such claim, right or remedy in
the future.

16.6. Modification and Severability. If a court of competent jurisdiction
declares that any provision of this Agreement is illegal, invalid or
unenforceable, then such provision shall be modified automatically to the extent
necessary to make such provision fully legal, valid or enforceable. If such
court does not modify any such provision as contemplated herein, but instead
declares it to be wholly illegal, invalid or unenforceable, then such provision
shall be severed from this Agreement, this Agreement and the rights and
obligations of the parties hereto shall be construed as if this Agreement did
not contain such severed provision, and this Agreement otherwise shall remain in
full force and effect.

16.7. Enforceability. Subject to compliance with Section 16.8 below, this
Agreement shall be enforceable by and against RNP and IOC and their respective
successors, permitted assignees and legal representatives.

16.8. Assignment. Neither party shall assign, convey, transfer or otherwise
dispose of all or any portion of its interest in, or its rights and obligations
under, this Agreement, including by operation of law pursuant to a merger or
consolidation, without the prior written consent of the other party, which
consent shall not be unreasonably withheld or delayed. Any assignment,
conveyance, transferor other disposition made, or attempted, in violation of
this Section 16.8 shall be void and of no force or effect.

16.9. Remedies. Except as otherwise expressly set forth in Section 15.3, in the
event of any breach by a party hereto of any covenant contained in this
Agreement, the other party shall be entitled to assert and pursue a claim for
equitable relief to which such party may be entitled including, without
limitation, specific performance of such covenant, in addition to any and all
other remedies to which said party may be entitled hereunder or by law. Any
party’s full or partial exercise of any remedy shall not preclude any subsequent
exercise by said party of the same or any other remedy.

 

11



--------------------------------------------------------------------------------

16.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED UNDER, AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCLUDING THE
CONFLICT-OF-LAWS PROVISIONS THEREOF.

16.11. Multiple Counterparts. This Agreement may be executed by the parties
hereto in multiple counterparts, each of which shall be deemed an original for
all purposes, and all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the day and year stated below.

 

RENTECH NITROGEN PASADENA, LLC By:   /s/ Marc Wallis Name:   Marc Wallis Title:
  Senior Vice President of Sales Date:   8/29/13 INTEROCEANIC CORPORATION By:  
/s/ Elio Mazzella, Sr. Name:   Elio Mazzella, Sr. Title:   President Date:  
8/30/13

 

12



--------------------------------------------------------------------------------

ANNEX A

SPECIFICATIONS

 

Nitrogen content (N)    20.2% w/w (min) Sulfur content (S)    23.8 w/w (min)
Moisture content    0.5% w/w (max) Free Acidity (as H2SO4)    0.1% w/w (max)
Median Particle Size (SGN)    250 (2.50mm min)

 

13